Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 8, 11, 14, 18, 30 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2006/0232605 A1 (hereinafter Imamura) in view of “Designing Intuitive Multi-touch 3D Navigation Techniques” by Damien Marchal, et al. (hereinafter Marchal) in view of U.S. Patent Application Publication 2011/0285636 A1 (hereinafter Howard) in view of U.S. Patent 6,346,938 B1 (hereinafter Chan).
Regarding claim 1, the limitations “A computing system comprising: at least one processor; a non-transitory computer-readable medium; and program instructions stored on the non-transitory computer-readable medium that are executed by the at least one processor to cause the computing system to: render via a graphical user interface (GUI) a three-dimensional view of a construction project using a three-dimensional model file” is taught by Imamura (Imamura describes a housing sales support system which includes displaying a GUI and 3D rendered image of a CAD 
The limitation “that defines a set of meshes” is implicitly taught by Imamura (While Imamura indicates that CAD model data is provided by the real estate agent for rendering the 3D image, e.g. paragraphs 34, 45, 75, but does not describe details of the model data, per se.  However, Official Notice is taken of the fact that polygonal mesh representation is an old and well-known representation format in the art of computer graphics modeling, and Imamura did not specify any particular representation format should be used, such that one of ordinary skill in the art would have found it implicit that Imamura’s CAD model data could be defined using a polygonal mesh representation format.)
It is further noted that because Applicant did not traverse the assertion of official notice, the officially noted statement, first taken in the 9/2/20 office action, is now considered to be admitted prior art, see MPEP § 2144.03(C).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Imamura’s housing sales support system to use CAD model data defined using a polygonal mesh representation format because it is a well-known format in the art and Imamura did not specify any particular representation format should be used.
The limitations “wherein the GUI includes a first navigational control … a second navigational control… a third navigational control… and wherein the three-dimensional 
The limitations “a first navigational control comprising a first movable element; a second navigational control comprising a second movable element; a third navigational control comprising a third movable element … receive, via the first navigational control, a first user input comprising a first movement of the first movable element, wherein the first movement includes a first direction component; receive, via the second navigational control, a second user input comprising a second movement of the second movable element, wherein the second movement includes a second direction component; receive, via the third navigational control, a third user input comprising a third movement of the third movable element, wherein the third movement includes a third direction component” are not explicitly taught by Imamura (Imamura’s on screen controls are clickable buttons, e.g. paragraph 48, element 5 of figure 8, which do not provide movement directions based on movable elements.)  However, this limitation is taught by Marchal in view of Howard (Marchal teaches that it is conventional to use two on-screen virtual joysticks on a multi-touch platform for first person 3D perspective navigation, with one joystick controlling translation on x and z axes simultaneously, and a second joystick controlling rotation on y and x axes simultaneously, and a third movable control such as a slider for vertical translation e.g. figure 1, section 2.1, paragraph 2.  Further, although Marchal does not describe implementation of an on-screen virtual joystick for a touchscreen device, Howard, e.g. abstract, paragraphs 43, 49-54, figures 3, 5, describes implementation details of an on-screen virtual joystick for a touchscreen device, including that it is a moveable element providing directional input.)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Imamura’s housing sales support system, using CAD model data defined using a polygonal mesh representation format, to incorporate Howard’s on-screen virtual joysticks for controlling lateral translation and viewpoint orientation as taught by Marchal, and use a movable slider for vertical translation as taught by Marchal, for use with multi-touch platforms such as tablets or smartphone devices.  In the combination, Imamura’s viewpoint movement controls, elements 4 and 5, would be replaced with Marchal’s two joysticks, as velocity magnitude can be controlled by the magnitude of the joystick deviation from the center, as taught by Howard, e.g. paragraph 54.  Further, in the combination, Imamura’s height control buttons, corresponding to Marchal’s y axis translation, would be replaced with a movable slider element.  
The limitations “a fourth navigational control comprising a two-dimensional [display] … receive, via the fourth navigational control, a fourth user input … indicates a location in the two-dimensional [display] and … indicates a direction relative to the indicated location … responsive to receiving the fourth user input, reposition the perspective from which the three-dimensional view of the construction project is generated based on the indicated location in the two-dimensional [display] and the indicated direction relative to the indicated location” are taught by Imamura (Imamura describes controlling the perspective using a 2D display, e.g. paragraphs 48, 53-55, figure 10, where a bird’s eye 2D display is presented to the user, including a position marker indicating the 3D viewpoint, where the user can change the position of the marker with a drag and drop operation, and a direction of line of sight by dragging the end of the marker.)
The limitation “two-dimensional inset” is not explicitly taught by Imamura (Imamura indicates it is known, but potentially computationally expensive, to simultaneously display the 2D image with the 3D image, e.g. paragraph 54, but does not explicitly suggest simultaneous display of the 2D bird’s eye image as an inset.)  However, this limitation is taught by Chan (Chan describes a system for 3D model navigation which includes a 3D view and an overhead view displayed simultaneously, where one view is shown in the main viewport and the other view is shown in the inset viewport, e.g. abstract, figures 2, 5-7, col 7, line 9-31.)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Imamura’s housing sales support system, using CAD model data defined using a polygonal mesh representation format, incorporating Howard’s on-screen virtual joysticks for controlling lateral translation and viewpoint orientation as taught by Marchal, and using a movable slider for vertical translation, as taught by Marchal for use with multi-touch platforms, to display the 3D and 2D images simultaneously using a main viewport and an inset viewport as taught by Chan, because Imamura does not suggest any particular format for simultaneous display of the 3D and 2D images, and Chan, describing an analogous system of navigating a 3D environment using simultaneous 3D and overhead views, teaches a display format using a main and inset view.
The limitation “wherein the fourth user input is a single input comprising a select component and a drag component, wherein the select component indicates a location in the two-dimensional inset, and the drag component indicates a direction relative to the indicated location” is not explicitly taught by Imamura (Imamura receives two separate input events on the 2D display to indicate location and direction, a drag and drop operation and rotational dragging operation, respectively, e.g. paragraph 53, rather than a single input event, including both the desired viewpoint location and orientation.)  However, this limitation is suggested in view of Chan (Chan teaches using a click/drag/release mouse operation as part of a single input event to allow a user to more efficiently specify a new viewpoint location and orientation than separate control of location and orientation, e.g. col 9, lines 50-64, col 18, lines 1-29.  It is noted that Chan also describes navigation using the overhead view, e.g. col 8, line 51 – col 9, line 3, but does not suggest applying the click/drag/release mouse operation to the overhead view navigation, because Chan’s only explicitly considers joystick control of the overhead view and does not anticipate any mouse input to the overhead view.  Imamura’s overhead 2D view uses mouse input to specify a new viewpoint location/orientation, such that one of ordinary skill in the art would be motivated to apply Chan’s efficient click/drag/release mouse operation to Imamura’s overhead view, because it only requires a single input operation to specify a new viewpoint location and orientation, and Imamura’s overhead view mouse input otherwise requires two separate input events to specify a new viewpoint location and orientation.  Further, in the combination where Imamura’s system is used on a multi-touch platform incorporating Howard’s on-screen virtual joysticks, the mouse input would be replaced by touch input, i.e. a touch/drag/release touch operation to specify a new viewpoint location and orientation.)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Imamura’s housing sales support system, using CAD model data defined using a polygonal mesh representation format, incorporating Howard’s on-screen virtual joysticks for controlling lateral translation and viewpoint orientation as taught by Marchal, and using a movable slider for vertical translation, as taught by Marchal for use with multi-touch platforms, displaying the 3D and 2D images simultaneously using a main viewport and an inset viewport as taught by Chan, to include Chan’s efficient click/drag/release viewpoint position and orientation mouse operation, in the form of a touch/drag/release multi-touch platform operation, as an alternative input to Imamura’s 2D overhead image to specify the viewpoint of the 3D image, because it would only require a single input operation to specify a new viewpoint location and orientation instead of two separate input events as taught by Imamura.
Regarding claim 5, the limitation “wherein the first movement further includes a first magnitude component … cause the computing system to: determine a speed at which to reposition the perspective based on the first magnitude component; and reposition the perspective in accordance with the determined speed” is taught by Imamura in view of Marchal and Howard (Imamura’s element 4, e.g. paragraphs 48, 51, 52, is used to control the movement speed of the viewpoint shifting. As discussed in the claim 1 rejection above, in the combination, Imamura’s viewpoint movement controls, elements 4 and 5, would be replaced with Marchal’s two joysticks, as velocity magnitude can be controlled by the magnitude of the joystick deviation from the center, as taught by Howard, e.g. paragraph 54.)  
Regarding claims 8 and 14, the limitations are similar to those treated in the above rejection(s) and are met by the references as discussed in claim 1 above.
Regarding claims 11 and 18, the limitations are similar to those treated in the above rejection(s) and are met by the references as discussed in claim 5 above.
Regarding claims 30 and 32, the limitations are similar to those treated in the above rejection(s) and are met by the references as discussed in claim 1 above, i.e. in the combination, Chan’s efficient click/drag/release mouse operation is applied to Imamura’s overhead view, which only requires a single input operation to specify a new viewpoint location and orientation, i.e. a position to which the perspective is moved, and an orientation to which the perspective is reoriented.

Claims 4, 17 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2006/0232605 A1 (hereinafter Imamura) in view of “Designing Intuitive Multi-touch 3D Navigation Techniques” by Damien Marchal, et al. (hereinafter Marchal) in view of U.S. Patent Application Publication 2011/0285636 A1 (hereinafter Howard) in view of U.S. Patent 6,346,938 B1 (hereinafter Chan) as applied to claims 1 and 14 above, and further in view of U.S. Patent Application Publication 2009/0079731 A1 (hereinafter Fitzmaurice).
Regarding claim 4, the limitations “wherein the GUI includes a fifth navigational control comprising indications of levels of the construction project; and … cause the computing system to: receive, via the fifth navigational control, a fifth user input indicating a selection of a particular level of the construction project, and responsive to receiving the fifth user input, reposition the perspective from which the three-dimensional view of the construction project is generated such that an orientation of the perspective is repositioned along a vertical axis so as to provide a three-dimensional view of the construction project at the particular level” are not explicitly taught by Imamura (Imamura does not address multiple floors, i.e. levels, of a building, or navigation thereof.)  However, this limitation is taught by Fitzmaurice (Fitzmaurice teaches tools for navigation of a 3D environment, e.g. abstract, paragraphs 50-53, including an up/down tool for vertically displacing the viewpoint between floors or levels of a building, e.g. paragraphs 113-118, figure 29A.  Further, Fitzmaurice teaches that the up/down slider may include additional semantic controls to go up or down by a floor, e.g. using a page up/down set of controls as on typical scrollbars, or drag snapping to different floors marked on the slider, e.g. paragraphs 182-184.)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Imamura’s housing sales support system, using CAD model data defined using a polygonal mesh representation format, incorporating Howard’s on-screen virtual joysticks for controlling lateral translation and viewpoint orientation as taught by Marchal, and using a movable slider for vertical translation, as taught by Marchal for use with multi-touch platforms, displaying the 3D and 2D images simultaneously using a main viewport and an inset viewport as taught by Chan, including Chan’s efficient click/drag/release viewpoint position and orientation mouse operation in the form of a touch/drag/release multi-touch platform operation, to include Fitzmaurice’s up/down slider control with semantic controls for moving the viewpoint between different floors of a 3D building model, because Imamura does not discuss mechanisms for moving between floors of a real estate model having multiple floors, and Fitzmaurice, describing an analogous system for viewpoint navigation in a 3D building model, suggests that the up/down slider allows for improved user interaction, e.g. paragraphs 113, 182, 184.
Regarding claims 17 and 27, the limitations are similar to those treated in the above rejection(s) and are met by the references as discussed in claim 4 above.

Claims 21-26 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2006/0232605 A1 (hereinafter Imamura) in view of “Designing Intuitive Multi-touch 3D Navigation Techniques” by Damien Marchal, et al. (hereinafter Marchal) in view of U.S. Patent Application Publication 2011/0285636 A1 (hereinafter Howard) in view of U.S. Patent 6,346,938 B1 (hereinafter Chan) as applied to claims 1, 8 and 14 above, and further in view of U.S. Patent Application Publication 2006/0106494 A1 (hereinafter Alvarez).
Regarding claim 21, the limitation “wherein determining the speed at which to reposition the perspective comprises applying a linear scale factor to the first magnitude component” is implicitly taught by Imamura in view of Howard (Howard teaches, e.g. paragraphs 54, as velocity magnitude can be controlled by the magnitude of the joystick deviation from the center, which implicitly corresponds to scaling the deviation magnitude to determine the velocity magnitude, as is well-known in the art.  Further, it would have been implicit to one of ordinary skill in the art, e.g. in view of Howard, paragraph 73, that the function could be linear or non-linear.  While these features would have been implicit, in the interest of compact prosecution Alvarez is cited for explicitly teaching these features.  Alvarez, e.g. abstract, paragraphs 71-76, describe using a conventional joystick for camera control, and further, e.g. paragraphs 116-118, figure 8B, that the magnitude of the joystick displacement can be scaled linearly, i.e. using response functions 133 and 135, or non-linearly, i.e. using functions 131, 132, 134, or 136.)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Imamura’s housing sales support system, using CAD model data defined using a polygonal mesh representation format, incorporating Howard’s on-screen virtual joysticks for controlling lateral translation and viewpoint orientation as taught by Marchal, and using a movable slider for vertical translation, as taught by Marchal for use with multi-touch platforms, displaying the 3D and 2D images simultaneously using a main viewport and an inset viewport as taught by Chan, including Chan’s efficient click/drag/release viewpoint position and orientation mouse operation in the form of a touch/drag/release multi-touch platform operation, to allow a user to select from linear and non-linear response functions as taught by Alvarez in order to provide system controls better suited to the user’s preferences.
Regarding claim  22, the limitations are similar to those treated in the above rejection(s) and are met by the references as discussed in claim 21 above, i.e. Alvarez teaches both linear and non-linear response functions in figure 8, elements 131-136.
Regarding claims 23 and 25, the limitations are similar to those treated in the above rejection(s) and are met by the references as discussed in claim 21 above.
Regarding claims 24 and 26, the limitations are similar to those treated in the above rejection(s) and are met by the references as discussed in claim 22 above.

Claims 28, 29, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2006/0232605 A1 (hereinafter Imamura) in view of “Designing Intuitive Multi-touch 3D Navigation Techniques” by Damien Marchal, et al. (hereinafter Marchal) in view of U.S. Patent Application Publication 2011/0285636 A1 (hereinafter Howard) in view of U.S. Patent 6,346,938 B1 (hereinafter Chan) as applied to claims 1, 8 and 14 above, and further in view of U.S. Patent 6,515,687 B1 (hereinafter Wynn).
Regarding claim 28, the limitations “wherein the first movable element comprises a first joystick, wherein the second movable element comprises a joystick” is taught by Imamura in view of Marchal and Howard (As discussed in the claim 1 rejection above, In the combination, Imamura’s viewpoint movement controls, elements 4 and 5, would be replaced with Marchal’s two joysticks, as velocity magnitude can be controlled by the magnitude of the joystick deviation from the center, as taught by Howard, e.g. paragraph 54.)
The limitation “wherein the third movable element comprises a third joystick” is not explicitly taught by Imamura in view of Marchal and Howard (As discussed in the claim 1 rejection, in the combination, Imamura’s height control buttons, corresponding to Marchal’s y axis translation, would be replaced with a movable slider element.  Marchal, e.g. section 2.1, paragraph 2, teaches that buttons, sliders, or other widgets can be used for vertical translation.  While one of ordinary skill in the art would have found it implicit that a virtual joystick could also be used as a 1 dimensional control widget, Marchal does not explicitly teach this.)  However, this limitation is taught by Wynn (Wynn, col 4, lines 25-57, figure 3, describes a virtual joystick for controlling a 1 dimensional parameter, which one of ordinary skill in the art would recognize as falling within the scope of Marchal’s control widget.)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Imamura’s housing sales support system, using CAD model data defined using a polygonal mesh representation format, incorporating Howard’s on-screen virtual joysticks for controlling lateral translation and viewpoint orientation as taught by Marchal, and using a movable slider for vertical translation, as taught by Marchal for use with multi-touch platforms, displaying the 3D and 2D images simultaneously using a main viewport and an inset viewport as taught by Chan, including Chan’s efficient click/drag/release viewpoint position and orientation mouse operation in the form of a touch/drag/release multi-touch platform operation, to use Wynn’s 1 dimensional virtual joystick in place of a movable slider as Marchal’s vertical translation widget because it would have been implicit to one of ordinary skill in the art that a virtual joystick falls within the scope of Marchal’s control widget, and Wynn suggests the 1 dimensional control widget can be used for translating a viewpoint along a single dimension, e.g. the example of panning left or right.
Regarding claims 29 and 31, the limitations are similar to those treated in the above rejection(s) and are met by the references as discussed in claim 28 above.

Response to Arguments
Applicant’s arguments, see page 14, filed 11/26/21, with respect to the double patenting objection have been fully considered and are persuasive.  The double patenting objection have been withdrawn. 
Applicant's arguments filed 11/26/21 have been fully considered but they are not persuasive.
Applicant asserts that with respect to modifying Imamura to include features of Marchal and Howard that the examiner “has not identified any apparent reason why a POSITA would have been prompted to adapt Imamura for use with multi-touch platforms, nor does Imamura provide indication that doing so would improve the functionality or design of the system”.  The reason why is already stated, i.e. so that the system can be used on multi-touch platforms, which is a motivation, per se.  Marchal, section 1, paragraph 1, explains what one of ordinary skill in the art would know, i.e. “3D applications are also becoming more common on these platforms, including games, virtual tours and CAD applications for both specific, e.g. interior design, and general purposes.”, where multi-touch platforms include smartphones and tablets.  Marchal also explains that navigation on these platforms is the “Achilles heel” of these applications, and then, in section 2, describes some known techniques for providing 3D navigation controls on a multi-touch display.  Applicant asserts that there is no reason why one of ordinary skill would adapt Imamura for use with multi-touch platforms, but has not provided any rational reason why one of ordinary skill, in light of Marchal’s disclosure, would not be motivated to perform the adaptation of a Imamura’s virtual tour application for a multi-touch platform, given that it is “becoming more common on these platforms”.  Therefore, this assertion is not persuasive.
Applicant asserts with respect to the modification to include Chan’s 2D inset feature that the examiner “failed to articulate any rationale at all and essentially just stated that a POSITA would have made such a modification because Imamura does not disclose an inset and Chan does”.  To the contrary, Imamura in fact discloses that it is known to simultaneously display the 2D overview image with the 3D image, Imamura simply does not describe any particular format for doing so, and Chan describes a system which simultaneously displays a 2D overview image with the 3D image, which is formatted using an inset viewport.  If one of ordinary skill in the art were to implement the feature that Imamura teaches is known, then one of ordinary skill in the art would need to determine a display format that includes both a 2D overview and a 3D image, and Chan discloses such a format which could be used, in an analogous system having 3D model navigation along with 2D overview images.  While Applicant asserts that this is based merely on finding that a POSITA “could have made” the proposed combination rather than “would have been motivated to make” the proposed combination, Applicant’s analysis is incomplete, i.e. Imamura teaches that the images can be displayed simultaneously, such that if a POSITA decided to implement this known feature, they would need to decide on a format for displaying the images simultaneously, and, were this POSITA to also be aware of Chan’s disclosure of simultaneous display of a 3D image and corresponding 2D overview in an analogous virtual 3D navigation system, the POSITA would recognize this as one possible format which could be used to implement the feature that Imamura teaches is a known possibility.  Therefore, Applicant’s assertion is not persuasive, because the motivation to identify a display format is derived from Imamura disclosing that simultaneous display is known, without disclosing any particular display format, motivating POSITA to determine a display format for simultaneous display.
Applicant asserts with respect to Chan’s click/drag/release feature that the examiner has not identified “any apparent reason why a POSITA would have been prompted to adapt Imamura to only require such a single input operation”, although Applicant acknowledges that the rejection in fact states “because it would only require a single input operation to specify a new viewpoint location and orientation instead of two separate input events as taught by Imamura”.  Chan repeatedly indicates that the advantage is only requiring a single event to set both viewpoint location and orientation.  Imamura’s separate input events require more interaction, i.e. changing the location would require a click on the current location, drag to new location, release, followed by moving the cursor to the orientation element, click to start drag, dragging to new orientation, and release, which is two separate input events requiring a total of 7 steps, whereas Chan’s operation involves a single click at the new viewpoint location, a single drag to set the look-at point for an orientation, and a single release, which is a single input event requiring a total of 3 steps.  One event is fewer events than two events, and 3 steps is fewer steps than 7 steps, thereby reducing the burden on the user for specifying a new viewpoint and orientation.  As Applicant’s remarks do not provide any reason why one of ordinary skill in the art would not be motivated to reduce the number of events and steps for setting a new viewpoint and orientation in Imamura’s system, they cannot be considered persuasive.
Applicant asserts that Chan’s click/drag/release input is explicitly limited to the 3D interface, and that because Imamura’s view is 2D, the user would not be able to specify the height of the look-from or look-at point.  However, this is irrelevant to the combination.  Imamura teaches that setting the viewpoint using the 2D view in 2D merely requires specifying a location and an orientation in 2D, i.e. the height is irrelevant to both the location and orientation, because Imamura uses different controls for altering the 3D viewpoint height and vertical orientation.  Instead, Imamura’s 2D view control is used for altering position of the viewpoint in the horizontal axes of the 3D model, and altering the orientation of the viewpoint in the horizontal axes of the 3D model, meaning no height input is expected or needed.  Nonetheless, as explained above, one of ordinary skill in the art would have recognizes that a single input event requiring 3 steps would be a reduced burden on the user compared to two input events requiring 7 steps.  Furthermore, Chan offers this control in the 3D viewpoint in addition to mouse controls for only changing the viewpoint, e.g. col 18, lines 34-45, and indicates in numerous places that the advantage of the click/drag/release operation is that only a single operation is required.  Therefore, Applicant’s remarks cannot be considered persuasive because the lack of height information is already a feature of Imamura’s 2D viewpoint location and orientation interface.
Applicant emphasizes that Chan does not describe the click/drag/release operation being applied to a 2D navigation technique, however, Applicant is reminded that, as explained in MPEP 2143 I C, D, two of the exemplary rationales of KSR are using a known technique (i.e. Chan’s single click/drag/release operation for viewpoint location and orientation controls) to improve similar devices or methods (i.e. Imamura’s viewpoint location and orientation controls), as well as applying a known technique (i.e. Chan’s single click/drag/release operation for viewpoint location and orientation controls) to a known device or method (i.e. Imamura’s viewpoint location and orientation controls) ready for improvement to yield predictable results (i.e. requiring only a single input event to change the viewpoint location and orientation).  In this case, Imamura’s virtual tour system including viewpoint location and orientation controls corresponds to the “base” device/method, Chan’s 3D navigation system including viewpoint location and orientation controls corresponds to the “comparable” device/method, the rejection finds that one of ordinary skill in the art could have applied the known “improvement” technique in the same way to the “base” device, i.e. by adding the click/drag/release functionality to Imamura’s system, and that the results would have been predictable to one of ordinary skill in the art, i.e. it’s a simple matter of programming, and even Applicant’s remarks appear to acknowledge that “a POSITA could have made” the proposed combination.  Therefore, Applicant’s remarks cannot be considered persuasive, i.e. simply because Chan describes the operation with respect to a 3D interface, does not mean that one of ordinary skill in the art would not have found it obvious to apply the click/drag/release operation in a 2D interface, because they are comparable devices/methods and Imamura’s system could be improved in the same way to reduce the number of input events required for specifying a new viewpoint location and orientation.
Applicant’s remarks assert that the obviousness conclusion is contradicted by objective evidence of nonobviousness, based on the declaration submitted by one of the inventors.  First, it is noted that there are no examples in the MPEP in which praise, per se, even with factual support, was found to be sufficient to overcome a prima facie case of obviousness.  Applicant cites WBIP, LLC v. Kohler Co., teaching that evidence of industry praise weighs in favor of nonobviousness.  However, while Applicant’s intended application may be building information management, the claimed invention is directed to a computer graphics system and solution, i.e. while BIM may be a relevant application of the claimed invention, the claim is not limited to BIM applications, and could include completely virtual construction projects, and construction projects that are not buildings.  This is further underscored by the fact that the invention is directed entirely to virtual 3D environment navigation tasks, i.e. there are no building information management specific operations within the recited claimed scope.  Therefore, while it may be true that in some instances industry praise may weigh in favor of nonobviousness, in this case, the relevant industry is not BIM systems, but rather computer graphics programming, and therefore the cited examples of industry praise cannot be given substantial weight in favor of non-obviousness.
Applicant asserts that there was a long-felt but unresolved need to solve “this problem”.  Applicant’s remarks do not actually articulate “this problem”.  MPEP 716.04 indicates that “Establishing long-felt need requires objective evidence that an art recognized problem existed in the art for a long period of time without solution. The relevance of long-felt need and the failure of others to the issue of obviousness depends on several factors. First, the need must have been a persistent one that was recognized by those of ordinary skill in the art.”  Applicant’s objective evidence provided in the declaration is not prior art, being dated 8/14/19 and 11/15/21, respectively, and as discussed above, the relevant art is computer graphics programming, not BIM.  Further, MPEP 716.04 II indicates “Long-felt need is analyzed as of the date the problem is identified and articulated, and there is evidence of efforts to solve that problem, not as of the date of the most pertinent prior art references.”  Again, Applicant’s objective evidence is not prior art, and further, does not articulate any particular problem, per se, that needed to be solved, i.e. these references do not establish that there was an objectively recognized problem that needed to be solved, and which existed for a long period of time without a solution, i.e. the individuals quoted in the declaration and the article do not identify any particular date, or articulate a particular problem as required to determine whether there is a long-felt need.  Further, MPEP 716.04 III indicates that other factors must be considered, including a lack of interest or a lack of appreciation of an invention’s potential or marketability, rather than a want of technical know-how.  Finally, as discussed above, the relevant art for the claimed invention is not BIM field applications, but rather computer graphics programming, and Applicant’s objective evidence does not establish that those of ordinary skill in the art of computer graphics programming would recognize 3D navigation using touch screen controls to be a problem that has existed in the art for a long time without solution, indeed Marchal, dated 2013, teaches that these navigation techniques were well understood long before the application was filed. Therefore, Applicant’s declaration fails to establish that there is a long-felt need to solve a problem, due to a lack of articulation of the problem in prior art references, a lack of evidence of an actual date that the problem was identified, a lack of evidence of failed efforts to solve that problem after the problem was identified, as well as a lack of evidence in the field of relevant art for the claimed invention.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT BADER whose telephone number is (571)270-3335. The examiner can normally be reached 10-6 m-f.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT BADER/           Primary Examiner, Art Unit 2619